                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

 PHILLIP AVERY SCALES,

                                Plaintiff,
         v.                                                Case No. 19-cv-1427-pp

 SHERIFF PICCOLO,
 RACINE SHERIFF’S DEPARTMENT,
 RACINE COUNTY, CITY OF RACINE,
 and JOHN DOE
                                 Defendants.


       ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2), DENYING PLAINTIFF’S MOTION
      TO APPOINT COUNSEL (DKT. NO. 3) AND SCREENING COMPLAINT


        Plaintiff Phillip Avery Scales, representing himself, filed a complaint

alleging that the defendants violated his civil rights under 42 U.S.C. §1983

when they allegedly touched his buttocks while he was an inmate at the Racine

County Jail. Dkt. No. 1. The plaintiff also has filed a motion to proceed without

prepaying the filing fee (Dkt. No. 2) and a motion to appoint counsel (Dkt. No.

3). This order resolves those motions and screens the complaint.

I.      Motion to Proceed Without Prepaying the Filing Fee (Dkt. No. 2)

        The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case without

prepaying the filing fee if he meets certain conditions. One of those conditions

is that the plaintiff must pay an initial partial filing fee. 28 U.S.C. §1915(b).

Once the plaintiff pays the initial partial filing fee, the court may allow the

plaintiff to pay the balance of the $350 filing fee over time, through deductions

                                             1


       Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 1 of 12 Document 17
from his prisoner account. Id.

       On October 1, 2019, the court ordered the plaintiff to pay an initial

 partial filing fee of $6.75 by October 14, 2019. Dkt. No. 4. On October 16,

 2019, the court received that fee. The court will grant the plaintiff’s motion

 for leave to proceed without prepayment of the filing fee. The plaintiff must

 pay the $343 balance of the filing fee as he is able.

       The court notes that on October 21, 2019—about three weeks after it

 received the initial partial filing fee—the court received a letter from the

 plaintiff asking for an extension of time to pay the fee. Dkt. No. 11. An

 extension of time is not necessary.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act, the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

                                         2


      Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 2 of 12 Document 17
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff alleges that on August 29, 2019, he was an inmate at the

Racine County Jail. Dkt. No. 1 at 2. He says that between 8:30 and 8:45 a.m.,

two sheriff’s deputies came to his cell, “cell #6 on floor 3B dayroom #1.” Id. The

plaintiff alleges that during this visit, defendant Sheriff Piccolo touched his

buttocks. Id. The plaintiff states that he confronted Piccolo about the touch

and that Piccolo’s body camera caught the incident. Id. He says that when he

asked Piccolo why Piccolo just sexually assaulted him (the plaintiff says this

wasn’t the first time it had happened with law enforcement), Piccolo “tried to

nonchalantly act like it was an accident.” Id. But when Piccolo walked the

plaintiff out of his pod towards the elevators, the plaintiff asserts Piccolo

                                          3


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 3 of 12 Document 17
laughed and said, “‘At least I didn’t grab it, right?’” Id. at 2-3. The plaintiff

alleges that when he attempted to see Piccolo’s name tag to note his name,

Piccolo grabbed the name tag “all cocky like and says, ‘yes, it says Piccolo

that’s my name.’” Id. at 3. The plaintiff contends this is an admission that the

touching wasn’t accidental but intentional. Id.

      The plaintiff also states that at an appointment with an unnamed nurse

(not a defendant) the next day, he told the nurse of the incident and that it was

recorded on C.O. Burns’ body camera “as well.” Id. He then immediately follows

this allegation with the statement, “the sheriff John Doe did not do or say

anything at all.” Id.

      The plaintiff demands financial compensation, specifically

$5,000,000.00. Id. at 4. He alleges that he is mentally, physically and

emotionally traumatized, is constantly fearful of law enforcement and suffers

from daily nightmares, waking up yelling an in a cold sweat. Id.

      C.     Analysis

      The plaintiff claims that Piccolo’s unwanted touching of his buttocks

violated his constitutional rights. The plaintiff does not state whether at the

time of the incident, he was a pretrial detainee or a convicted prisoner. That

information determines whether the court evaluates the plaintiff’s claim under

the Due Process Clause of the Fourteenth Amendment (applicable to pretrial

detainees) or the cruel and unusual punishments clause of the Eighth

Amendment (applicable to sentenced defendants). Reed v. Bowen, 769 Fed.

App’x 365, 368-69 (7th Cir. 2019) (citing Kingsley v. Hendrickson, 576 U.S.

289, 135 S. Ct. 2466, 2475 (2015)). But the court notes that that “anything

that would violate the Eighth Amendment would also violate the Fourteenth

Amendment.” Lewis v. Downey, 581 F.3d 467, 475 (7th Cir. 2009).

                                           4


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 4 of 12 Document 17
      The plaintiff claims that defendant Piccolo touched his buttocks without

his consent. The Seventh Circuit has held that “[a]n unwanted touching of a

person’s private parts, intended to humiliate the victim or gratify the

assailant’s sexual desires, can violate a prisoner’s constitutional rights

whether or not the force exerted by the assailant is significant.” Washington v.

Hively, 695 F.3d 641, 643 (7th Cir. 2012). At this stage in the litigation, the

plaintiff has sufficiently alleged that the touching was of his private area and

was intended to humiliate him. Specifically, he alleges that Piccolo’s joking

about the incident and his response when the plaintiff attempted to read his

name tag demonstrate the intention to humiliate the plaintiff. The plaintiff

may proceed on a claim for unwanted sexual touching against Piccolo.

Whether it is an Eighth Amendment claim or a Fourteenth Amendment claim

will depend on whether the plaintiff was a pre-trial detainee at the time of

these events.

      The plaintiff also names a John Doe Sherriff as a defendant, but he does

not include any details about what John Doe may or may not have done. He

simply states that Doe “did not do or say anything at all.” Dkt. No. 1 at 3. The

plaintiff does not explain whether he means the sheriff of Racine County, or

one of the deputy sheriffs who came to his cell. He does not explain how the

John Doe sheriff would have known about what happened—was the nurse

supposed to tell him? He does not say where in the jail the John Doe sheriff

worked, or when, or what his duties were. While the court must liberally

construe a self-represented plaintiff’s allegations, Cesal, 851 F.3d at 720 (citing

Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)), the plaintiff still must

plead “factual content that allows a court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft, 566 U.S. at 678

                                         5


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 5 of 12 Document 17
(citing Twombly, 550 U.S. at 556). The plaintiff has not provided such content

for John Doe, so the court will dismiss John Doe as a defendant.

      The plaintiff also named the Racine Sheriff’s Department, the County of

Racine and the City of Racine as defendants. He does not include any specific

allegations against these entities. Section 1983 “creates a cause of action based

on personal liability and predicated upon fault; thus, liability does not attach

unless the individual defendant caused or participated in a constitutional

violation.” Hildebrant v. Ill. Dep’t Nat. Resources, 347 F.3d 1014, 1039 (7th

Cir. 2003) (quoting Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996)). Because

§1983 makes public employees liable “for their own misdeeds but not for

anyone else’s,” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir.2009), a plaintiff

must specifically allege what each individual defendant did (or did not do) to

violate his constitutional rights.

      Federal Rule of Civil Procedure 17(b) states that defendants in a federal

lawsuit must have the legal capacity to be sued. State law determines an

entity’s capacity to be sued. Webb v. Franklin Cty. Jail, No. 160cv01284, 2017

WL 914736 at *2 (S.D. Ill. Mar. 8. 2017). Under Wisconsin law, the Racine

Sheriff’s Department “is not a legal entity separable from the county

government which it serves,” and is therefore not subject to suit under §1983.

Whiting v. Marathon Cty. Sherriff’s Dept., 382 F.3d 700, 704 (7th Cir. 2004).

      Section 1983 allows a plaintiff to sue a “person” who, acting under the

color of law, violates his constitutional rights. The County and City of Racine1

are not persons. There are some circumstances where a municipality can be



1It is also not clear how the city of Racine was involved in the events the
plaintiff described in the complaint. Everything the plaintiff described
happened in the Racine County Jail and involved Racine County employees.
                                        6


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 6 of 12 Document 17
sued under §1983. See Monell v. Dept. of Social Servs. of City of New York, 436

U.S. 658 (1978). But a County or the City can be held liable only where the

plaintiff alleges that “his injury was the result of the municipality’s or

corporation’s official policy or custom.” Rice v. Correctional Medical Services,

675 F.3d 650, 675 (7th Cir. 2012). The plaintiff has not alleged that the County

had any specific policies or customs that violated his rights. His complaint

concerns one isolated incident of a person allegedly touching his buttocks. The

court will dismiss the Racine Sheriff’s Department, the County of Racine and

the City of Racine as defendants.

III.   Motion to Appoint Counsel

       The plaintiff attached to his complaint copies of six Inmate

Request/Complaint forms. Dkt. No. 1-1. All six are dated between ten and

thirteen days before he filed his federal complaint. Each form says that the

plaintiff has “a few pending litigations” in the Eastern District and asks for a

lawyer to represent him—some of them are worded as if the plaintiff was

addressing them to a lawyer whom he was seeking to hire. The court also

received a seventh inmate request/complaint form, which the clerk’s office

docketed separately as a motion to appoint counsel. Dkt. No. 3. This form,

dated September 25, 2019, references letters he sent in two other cases

pending before the court, 19-cv-1360 and 19-cv-1382, and stated that his

filings in those cases included documentation of attempts to recruit counsel on

his own. Id. It is not appropriate for the plaintiff to ask the court in this case to

grant him relief based on documents he filed in other cases—the court

considers each case separately and he must file anything he wants the court to

consider in the case in which he wants the information considered. The court

will not consider the information he filed in other cases, not in this case or in

                                          7


       Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 7 of 12 Document 17
any other case.

      The plaintiff says that he has two very complex cases with which he

needs help. Id. He says that his cases are too complex and involve “a very large

sum for relief” for him to tackle them on his own. Id. He says that he doesn’t

know how to file a motion or subpoena “the video and audio body camera and

ceiling camera footages along with interrogation videos, etc.” that he needs for

both cases. Id. He says that the Racine County Jail will not give him the

materials personally if he “ask power of attorney or not its just different.” Id.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’”2 Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647,

2 A couple of the forms the plaintiff attached to his complaint referred to the
public defender. Public defenders—whether state or federal—represent
defendants charged with crimes. They do not represent plaintiffs in civil
lawsuits. Unlike in criminal cases, the government does not provide the court
with money to appoint lawyers for civil litigants. The court must depend on
volunteer civil lawyers, and the court constantly struggles to find lawyers to
represent plaintiffs whose cases have gotten far enough that it looks like a trial
may be likely.
                                          8


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 8 of 12 Document 17
653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      The plaintiff has not demonstrated that he has made reasonable

attempts to recruit counsel for this case. Even if the court had looked at

whatever evidence he may have presented in his other cases, that evidence

would not necessarily support his request in this case. A lawyer may decline to

represent the plaintiff on a deliberate-indifference-to-serious-medical-needs

claim because it is outside that lawyer’s area of expertise but may be more

comfortable representing him on the case involving unwanted sexual touching.

The court will deny without prejudice the plaintiff’s motion to recruit counsel

(meaning that the plaintiff can bring the motion again later if things change). If

the plaintiff makes a reasonable attempt to find an attorney for the claim in

this case, he may renew his motion.

      The court also notes the plaintiff’s concerns that this case is too complex

for him to litigate himself. The court first notes that for someone who is not

experienced with litigation, the plaintiff has involved himself in a lot of it.

Within the span of twelve days, he filed three federal lawsuits in the Eastern

District of Wisconsin. The plaintiff has not provided the court with information

that would be helpful in assessing his assertion that he cannot manage this

case himself. What is his educational level? Does he have access to a law

library? Did he have help preparing his complaint? Even without that

information, however, the court can conclude that, at this early stage, the

                                          9


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 9 of 12 Document 17
plaintiff can handle the case himself for now. His description of what happened

to him was clear and easy for the court to understand. He provided the who,

what, when, where and how information that the court needed to determine

whether he had stated a claim for which a federal court could grant relief. The

court will direct the defendant to respond to the complaint. Once the defendant

has responded, the court will enter a scheduling order setting deadlines for the

parties to exchange information about what happened. At that point, the

plaintiff may ask the defendants to answer his interrogatories (written

questions) and produce any reports, records, documents or videos that he

needs to prove his claims. Federal Rules of Civil Procedure 33, 34. A person

does not need legal training to ask the other side questions about his case or to

ask for documents or video that he believes will help him prove it, and the

Federal Rules of Civil Procedure require a party to a lawsuit to provide such the

answers and other things requested unless the court says otherwise.

IV.    Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

 prepaying the filing fee. Dkt. No. 2.

       The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

 appoint counsel. Dkt. No. 3

       The court DISMISSES defendants John Doe, the Racine Sheriff’s

 Department, the County of Racine and City of Racine from this case.

       The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendant Sheriff Piccolo under Federal Rule of

Civil Procedure 4. Congress requires the U.S. Marshals Service to charge for

making or attempting such service. 28 U.S.C. §1921(a). Although Congress

requires the court to order service by the U.S. Marshals Service, it has not

                                         10


      Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 10 of 12 Document 17
made any provision for either the court or the U.S. Marshals Service to waive

these fees. The current fee for waiver-of-service packages is $8.00 per item

mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The

U.S. Marshals Service will give the plaintiff information on how to remit

payment. The court is not involved in collection of the fee.

      The court ORDERS that defendant Piccolo must file a responsive

pleading to the complaint.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and for filing dispositive motions.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the plaintiff must submit all correspondence

and case filings to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders




                                         11


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 11 of 12 Document 17
or other information not being timely delivered, which could affect the legal

rights of the parties.

       Dated in Milwaukee, Wisconsin this 9th day of September, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       12


     Case 2:19-cv-01427-PP-WED Filed 09/09/20 Page 12 of 12 Document 17
